Citation Nr: 1726062	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased initial rating for restless leg syndrome (RLS) of the right leg, currently rated as 40 percent disabling.

2.  Entitlement to an increased initial rating for RLS of the left leg, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral RLS and assigned a noncompensable rating.

In March 2014 and April 2016, the Board remanded the appeal for further development.

A December 2016 rating decision increased the ratings to 40 percent for each leg respectively, effective January 1, 2008.


FINDING OF FACT

1.  The Veteran's bilateral RLS symptoms, which include leg pain, numbness, tingling, and fatigue, are most closely analogized to those symptoms contemplated under Diagnostic Code 8520 addressing paralysis of the sciatic nerve.  

2.  The evidence of record is against a finding that the Veteran's bilateral RLS manifests in symptoms that are of such severity that would most closely approximate severe incomplete paralysis of the sciatic nerve with marked muscular atrophy in either leg, or complete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for RLS of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 - 4.10, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 40 percent for RLS of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 - 4.10, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

There is no specific rating criteria for RLS in the regulatory scheme.  Thus, the Board must consider a rating by analogy for a Diagnostic Code that most accurately represents the Veteran's symptomatology.  See 38 C.F.R. § 4.20.  The RO originally rated the disability as a convulsive tic under Diagnostic Code 8103, then under Diagnostic Code 8520.  The RO also considered Diagnostic Code 6847.

Under Diagnostic Code 8103, severe convulsive tics are evaluated as 30 percent disabling, which is the highest rating assignable under that code. 

Under Diagnostic Code 8520, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve and a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve which contemplates that the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The Board observes that words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 6847, a 30 percent rating is warranted for sleep apnea with persistent day-time hypersomnolence, a 50 percent rating is warranted for sleep apnea syndrome that requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, and a 100 percent rating is warranted for sleep apnea syndrome with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that requires tracheostomy.

III.  Factual Background

Historically, the RO granted service connection for bilateral RLS in an April 2008 rating decision and assigned a noncompensable rating under Diagnostic Code 8103, effective January 1, 2008.  A December 2016 rating decision increased the rating to 40 percent for each leg, under Diagnostic Code 8520, effective January 1, 2008.

The initial rating came after an October 2007 VA examination wherein RLS was diagnosed.  The Veteran's lower extremity neurological exams, motor function, and sensory function were normal.  Motor strength was 5/5 in all muscle groups.  There was no evidence of neuralgia, neuritis, or paralysis.  The Veteran reported that RLS affected both legs, and manifested with tingling and numbness, loss of sensation, and pain.  He felt it whenever lying down.  He took Levodopa for treatment.

In a March 2010 statement, the Veteran stated that his RLS is "one of the worst things I have ever had to deal with."  At any given time, either of his legs might go completely numb, start to tingle, or even experience a slight paralysis.  He remarked that his ability to function was limited when his legs went numb.  For example, driving for more than one to two hours was impossible.  Moreover, his legs were in constant movement while asleep.  He stated waking up tired, like he had "walked all night."  He took Mirapex, but noted that it did not provide relief.  He remarked that the symptoms were "unbearable at times," affecting every aspect of his life.

The Veteran underwent another VA examination in February 2013.  He reported a history of RLS with symptoms of intermittent lower leg numbness and tingling, greater on the right leg than the left.  He noted his ability to drive was impaired due to numbness, and remarked that his sleep was interrupted due to the constant movement of his legs.  The Veteran underwent a sleep study as part of the examination.  Prior to the study, he reported pain interrupting sleep four nights per week, but denied violent behavior during sleep.  He ranked his sleep symptoms as a "9" on a 0 (low) to 10 (high) scale.  The Veteran's total sleep time during the study was 283 minutes which was in a non-supine position.  That equaled 79 percent sleep efficiency, which was within an expected range.  The periodic limb movement during sleep index was 71 events per hour which was above the expected range.  The proportion of transitional, light, deep, and REM sleep patterns were within normal ranges.  The study was inconsistent with obstructive sleep apnea.  The diagnosis was RLS.

In a May 2013 statement, the Veteran stated that he experienced constant aching and pain as a result of his RLS, noting that it was nearly impossible to stand for more than an hour at a time.  Of his disabilities, he stated that RLS was the one that was the most debilitating.  He provided examples of times with his family when he was forced to be transported in a wheelchair because of his inability to be on his feet for a prolonged period.  Notably, he stated that he sought employment that allowed him to work independently and from home.  

Following a March 2014 Board remand, a January 2015 VA medical opinion without in-person examination was rendered.  The examiner had been asked to comment on the possible presence of neuritis or neuralgia.  The examiner explained that RLS is not a neuritis or neuralgia, and explained that RLS is a condition in which the patient has an uncontrollable urge to move their legs.  He further explained that RLS is a CNS [central nervous system] pathology.  Citing to medical literature, he noted that "in all cases to date, the actual CNS pathology of RLS demonstrates reduced iron stores, in a pattern that suggests that the homeostatic control of iron is altered, not just that there is not enough iron entering the brain."  Finally, the examiner explained that no specific nerve is damaged as it is a malfunction of the motor cortex of the brain.

An April 2016 Board remand directed that the Veteran undergo another VA examination, which occurred in June 2016.  The examiner noted a review of the claims file and conducted an in-person examination, wherein she confirmed the diagnosis of RLS.  The Veteran reported having symptoms of RLS dating to his period of military service, and noted that his current symptoms manifested as numbness, tingling and pain, like bugs crawling on his skin, and fatigue.  He took Ambien to help sleep, remarking that he did not sleep in the same bed as his wife because he moved so much that it prevented her from sleeping.  The tingling and numbness in his lower legs would last all night, causing him to wake up fatigued and experience daytime sleepiness.     

No muscle weakness in the lower extremities was observed or noted.  Nor was bowel functional impairment, urine leakage, or erectile dysfunction.  Upon neurologic exam, the Veteran's speech, gait, strength, and reflexes, were all normal.  There was no lower extremity muscle weakness.  

Ultimately, the examiner noted that the etiology of RLS was largely unknown.  With respect to the Veteran's history, she noted a family history of RLS and a history of smoking which could contribute to RLS symptoms.  Lab work ruled out CNS disorders such as Parkinson's disease, anemia, or diabetes.  His thyroid and kidneys were within normal limits.  With respect to the question of functional impairment caused solely by the Veteran's RLS, the examiner noted the Veteran's other service-connected disabilities, all of which could contribute to increased symptoms of pain, insomnia, and increased periodic limb movement at night.  Accordingly, the examiner was unable to state without resort to speculation whether RLS alone contributed to functional impairment.

The Veteran submitted a statement in May 2016 that was identical to his May 2013 statement, reiterating that the symptoms of his RLS could occur at any time under any condition.

Finally, an addendum medical opinion was obtained in July 2016.  Therein, the VA clinician noted a review of the Veteran's claims file, provided an overview of the Veteran's RLS medical history, cited medical literature pertaining to RLS, and noted symptoms productive of RLS.

IV.  Analysis

In considering the evidence of record and the laws as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 40 percent for bilateral RLS at any point during the period on appeal.

As noted above, when an unlisted condition (such as RLS) is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Although the evidence discussed above characterizes RLS as a central nervous system disability, it primarily affects the lower extremities, resulting in pain, numbness, tingling, uncontrolled movement, and fatigue.  Based on these manifestations, the Board finds that the Veteran's bilateral RLS is appropriately rated by analogy under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Although rating criteria specific to convulsive tics are part of the rating schedule under 38 C.F.R. § 4.124a, Diagnostic Code 8103, the maximum rating under that code is only 30 percent.  Given that the Veteran is already in receipt of a 40 percent rating for RLS of each leg, rating the Veteran's bilateral RLS under Diagnostic Code 8103 would not avail the Veteran.

The Veteran's disability also manifests in daytime sleepiness and problems sleeping at night.  Persistent daytime hypersomnolence is contemplated by the rating schedule under 38 C.F.R. § 4.97, Diagnostic Code 6847 (sleep apnea).  Significantly however, such manifestations only warrant 30 percent ratings under Diagnostic Code 6847.   Moreover, a higher 50 percent rating requires sleep apnea with use of a breathing assistance device, which the Veteran does not have or use.  A separate compensable rating under Diagnostic Code 6847 is also not permissible in this case, as symptoms of sleep disturbances have already been contemplated as a factor in support of the Veteran's currently-assigned 30 percent rating for depression, and such would amount to pyramiding under 38 C.F.R. § 4.14.  

The Board adds that impairments to the Veteran's left and right knees, to specifically include instability and chondromalacia have already been separately service-connected and rated based on the Veteran's associated symptoms of pain, instability, and limitation of motion under Diagnostic Codes 5261 and 5257.  

Thus, the Board finds that the Veteran's bilateral RLS, manifesting in pain down the legs, numbness, tingling and fatigue, is best analogized to DC 8520.  As noted above, under DC 8520, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve and a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve which contemplates that the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

The evidence does not show that the Veteran's RLS manifests in symptoms that most closely approximate "severe" incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  The Board acknowledges the Veteran's competent reported history of his symptoms, to include pain, numbness, tingling, occasional slight paralysis, a sensation of bugs crawling on his skin and fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Those symptoms were considered and recorded most recently by the June 2016 VA examiner.  Upon examination, the June 2016 VA examiner indicated that the Veteran exhibited no muscle weakness in the upper and lower extremities, had a normal gait, exhibited normal (5/5) strength in the knees and ankles, normal deep tendon reflexes (2+), and had no muscle atrophy.   

The June 2016 VA examiner's findings are consisted with those of prior examiners dating back to when the Veteran initiated his claim for RLS.  As noted above, RLS was diagnosed at an October 2007 VA examination, but neurological exams, motor function, and sensory function were normal.  Motor strength was 5/5 in all muscle groups.  The Veteran reported that RLS affected both legs, and manifested with tingling and numbness, loss of sensation, and pain.  At no time has the evidence shown that the Veteran suffers from foot drop, has no active movement below the knee, or that flexion of the knee is weakened or lost, and the Veteran has not so asserted.   

The Board finds the Veteran's competent complaints of pain, tingling, numbness and leg fatigue affecting the ability to walk or drive long distances credible, and given the discussion above, finds that such symptoms can be analogized most closely to those contemplated by two 40 percent ratings under Diagnostic 8520 for moderately severe incomplete paralysis of the sciatic nerve.  The record simply lacks sufficient evidence of symptoms that would most closely approximate those contemplated by the criteria warranting the assignment of 60 or 80 percent ratings under Diagnostic Code 8520, which would include muscle atrophy of the legs, foot drop, or diminished or lost active movement.  
In sum, although the Veteran's RLS has been productive of symptoms of pain, numbness, tingling, occasional slight paralysis, and leg fatigue, such symptoms are reflected in the currently-assigned 40 percent ratings.   The Veteran does not have diminished reflexes, excruciating pain, a dangling foot, or lack of active movement below the knee, and has not exhibited symptoms that would otherwise warrant a finding that a higher rating is warranted.  As noted above, symptoms of sleep impairment and hypersomnolence are already contemplated and compensated in a currently-assigned rating for depression, and impairment of the knees has been separately service-connected and compensated as well.  The Board finds that the Veteran's symptoms of bilateral RLS are more than sensory (based on evidence of fatigue) and most closely reflect analogous symptoms of moderately severe incomplete paralysis of the sciatic nerve.  Accordingly, an initial rating higher than 40 percent for each leg is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased initial rating in excess of 40 percent for RLS of the right leg is denied.

Entitlement to an increased initial rating in excess of 40 percent for RLS of the left leg is denied.


____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


